UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                       _________________

                                           No. 00-60711

                                       (Summary Calendar)
                                       _________________


               PAMELA GAUTHREAUX,


                                              Plaintiff - Appellant,

               versus


               HANCOCK COUNTY WATER AND SEWER
               DEPARTMENT; SID DAVIS, Officer; HERMAN
               JOHNSON; RICHARD KLIMKIEWICZ;
               HANCOCK COUNTY, MISSISSIPPI,


                                              Defendants - Appellees.



                          Appeal from the United States District Court
                            For the Southern District of Mississippi
                                  Civ. A. No. 1:99CV319BrR

                                          April 12, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       Pamela Gauthreaux appeals the district court’s dismissal of her Title VII and related state law


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
claims for lack of subject matter jurisdiction. The district court held that Gauthreaux’s suit against

her employer, the Hancock County Water and Sewer District (“the District”), along with three of the

county commissioners in their individual capacity, was improper because Title VII excludes

employers with fewer than 15 employees from coverage,1 and the District undisputedly has fewer than

15 employees. We affirm.

       Gauthreaux asserts that the district court erroneously overlooked her amended complaint

naming Hancock County (“the County”) as an additional defendant—a correction that she contends

cures the jurisdictional defect. It is uncontested that the County has more than 15 employees. The

County, however, is a separate legal entity from the District, and as such cannot be sued on the basis

of an agency relationship with the District. See York Chrysler-Plymouth, Inc. v. Chrysler Credit

Corp., 447 F.2d 786, 791 (5th Cir. 1971). The District is incorporated under Mississippi Code § 19-

5-151, is a public corporation pursuant to § 19-5-165, and is invested with generic powers through

§ 19-5-167(1):

       The powers of each district shall be vested in and exercised by a board of
       commissioners consisting of five (5) members to be appointed by the board of
       supervisors. . . . Notwithstanding the appointive authority herein granted to the board
       of supervisors, its legal and actual responsibilities, authority and function, subsequent
       to the creation of any such district, shall be specifically limited to such appointive
       function and responsibilities outlined in Sections 19-5-179, 19-5-189, and 19-5-191.
       The operation, management, abolition or dissolution of such district, and all other
       matters in connection therewith, shall be vested solely and only on the board of
       commissioners to the specific exclusion of the board of supervisors.

The District is also endowed with the specific powers enumerated in § 19-5-177, including the power



       1
              42 U.S.C. § 2000e-2(b) defines “employer” as “a person engaged in an industry
affecting commerce who has fifteen or more employees for each working day in each of twenty or
more calendar weeks in the current or preceding calendar year, and any agent of such a person . . .
.”

                                                 -2-
to sue and be sued, and the power to make and enter contracts.

        Gauthreaux responds that, notwithstanding these statutory provisions, the County remains

responsible for the District “by and through its Board of Supervisors.”2 We disagree. The Mississippi

Code provisions cited above clearly establish the District as a distinct legal entity. The control of the

County Board of Supervisors is explicitly limited to the four powers enumerated in § 19-5-167(1),

excerpted above—appointive functions, exercise of the power of eminent domain (§ 19-5-179), the

levy of taxes (§ 19-5-189), and charges against improved property (§ 19-5-191).

        Because we conclude that the County and the District are separate legal entities, the addition

of the County in Gauthreaux’s amended complaint cannot cure the jurisdictional defect, and the suit

was properly dismissed.

        AFFIRMED.




        2
                Gauthreaux points to the fact that the District may be served with process through the
President of the County Board of Supervisors as indicative of an agency relationship between the two
entities. Gauthreaux provides no authority, however, and we have found none, supporting the
proposition that receipt of service is dispositive of the issue. Further, Gauthreaux’s contention is
belied by the fact that the record reflects that the only individuals served in this case were the three
named defendants—Sid Davis, Herman Johnson, and Richard Klimkiewicz—along with the President
of the Board of Commissioners for the District, Alfred Smith. The President of the County Board
of Supervisors was not served at any point in the proceedings below.

                                                  -3-